Per Curiam.
By decision dated August 17, 2001, respondent was suspended by this Court for an additional period of six months (Matter of Hogan, 286 AD2d 546). He now applies for reinstatement.
Our examination of the papers submitted on this application indicates that respondent has complied with the provisions of the order of suspension and with this Court’s rules regarding the conduct of suspended attorneys (see, 22 NYCRR 806.9). He has also complied with the requirements of this Court’s rule regarding reinstatement (see, 22 NYCRR 806.12). Petitioner has advised that it does not oppose the application. The application is granted and respondent is reinstated to the practice of law, effective immediately.
Crew III, J.P., Peters, Spain, Carpinello and Rose, JJ., concur. Ordered that respondent’s application is granted and he is reinstated to practice as an attorney and counselor-at-law in the State of New York, effective immediately.